DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-7, 9-14, 16, and 18-23, are pending under this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 recites the limitation "the group" in “the loop closure is retained if it is in the group with the higher centre value”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the retained group" in “wherein optionally the second level may be fixed or learned from the data and the second level is the centre value of the retained group”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the one or more mobile devices" in “to allow a first device of the one or more mobile devices to localise itself”.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-14, 16, and 18-23, are rejected under 35 U.S.C. 103 as being unpatentable over Birchfield, etc. (US 20150332489 A1) in view of the applicant admitted prior art, “Robust Loop Closing Over Time” (by Yasir Latif, Cecar Cadena, and Jose Neira, July 2012, hereinafter referred as Yasir), further in view of Eade, etc. (US 20120121161 A1).
Regarding claim 1, Birchfield teaches that a computer-implemented method of constructing a model of the motion of a mobile device (See Birchfield: Fig. 3, and [0028], “In general, the technology thus may be implemented by equipping a mobile robot 302 (or any similar vehicle) with sensors 304 and supporting components able to detect incremental motion and loop closure events. As the robot (or vehicle) traverses an environment, a graph representation is built in which the nodes are the poses of the robot along its trajectory, and optionally the poses of any landmarks that the robot encounters, and the motion data constraints are the edges. To this end, once the robot poses have been determined, a map of the environment can be created by overlaying the sensor data obtained at the poses. The map may be output by processing the graph, e.g., via the component 328, for example, into a human-readable map or any other suitable format for output and/or storage (e.g., in some compressed form). For example, a robot may playback video of an environment as it is (or was) 
using a sensor of the device to obtain positional data providing an estimated pose of the mobile device (See Birchfield: Fig. 3, and [0024], “FIG. 3 is a block diagram generally showing example components that may be used one or more implementations to provide a relatively fast loop closure solution as described herein. A mobile robot 302 includes one or more sensors 304 by which pose data 306 may be collected and used by a mapping component 307. For example, the pose data 306 may be collected by a data collector 310 and maintained as a pose graph of vertices and edges in a suitable data store 312. The sensors 304 may include one or more odometers and/or cameras”); 
generating an initial graph based upon the positional data from the sensor, nodes of which graph provide a series of possible poses of the device, and edges of which graph represent odometry and/or loop closure constraints (See Birchfield: Fig. 1, and [0021], “In simultaneous localization and mapping (SLAM) solutions, a general goal is to process the input mapped path data 104 into a more exact map 106. Described herein is a map corrector 108 (which is one implementation is a two-phase process) that iteratively adjusts the mapped path data such that the mapped path data moves closer and closer (until convergence or other stopping criterion is detected) based upon the loop closure point (or points) until the more exact map 106 is provided”); 
processing the graph to estimate confidence scores for each loop closure by performing pairwise consistency tests between each loop closure and a set of other loop closures (See 
generating an augmented graph from the initial graph (See Birchfield: Fig. 3, and [0028], “The map may be output by processing the graph, e.g., via the component 328, for example, into a human-readable map or any other suitable format for output and/or storage (e.g., in some compressed form). For example, a robot may playback video of an environment as it is (or 
retaining or deleting each loop closure based upon the confidence scores.
However, Birchfield fails to explicitly disclose that estimate confidence scores for each loop closure by performing pairwise consistency tests between each loop closure and a set of other loop closures; and retaining or deleting each loop closure based upon the confidence scores.
However, Yasir teaches that estimate confidence scores for each loop closure by performing pairwise consistency tests between each loop closure and a set of other loop closures (See Yasir: Section III “Our Proposal: the RRR algorithm”, Equation 8, and 2) Intra-cluster consistency, “Intra-Cluster Consistency: After clustering hypotheses together, the next step is to compute the internal consistency for each cluster. This involves optimizing the pose graph with respect to just this single cluster and checking which links satisfy the -                
                    
                        
                            χ
                        
                        
                            α
                            .
                            d
                            l
                        
                        
                            2
                        
                    
                
             bound. The links inside the cluster that do not pass this test are removed from the cluster and are no longer considered in the optimization. Algorithm 1 describes the intra-cluster consistency. This procedure is carried out for each cluster and it can be performed as soon as a cluster is closed”).
                
                    
                        
                            2
                        
                        
                            n
                        
                    
                
            ). For the first two sessions of the long term experiment in Fig. 5, BBS takes 1537:6s compared to our method which runs in 34:8s. For the complete experiment, BBS takes over two days to come up with a solution, while our method takes 314:5s”). Birchfield teaches a method and system that may generate a pose graph for the mobile device by iteratively updating the states of the mobile device relative to state space and optimizing the pose graphs based on stochastic gradient descent, and Yasir teaches a system and method that may generate the loop closure links with a novel consistency based method, that is the RRR (Realizing, Reversing, Recovering) algorithm, which is much faster than the existing methods. Therefore, it is obvious to one of ordinary skill in the art to modify Birchfield by Yasir to generate the optimized pose graph with the consistency algorithm. The motivation to modify Birchfield by Yasir is “Use of known technique to improve similar devices (methods, or products) in the same way”.
However, Birchfield, modified by Yasir, fails to explicitly disclose that retaining or deleting each loop closure based upon the confidence scores.
However, Eade teaches that retaining or deleting each loop closure based upon the confidence scores (See Eade: Fig. 14, and [0201], “FIG. 14 illustrates an example of the marginalization and reduction procedure. Graph 4800A represents an original graph comprising 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Birchfield to have retaining or deleting each loop closure based upon the confidence scores as taught by Eade in order to enable efficient and quickly restructuring of a simultaneous localization and mapping (SLAM) graph to a form more conducive to system updates and analysis and improve the speed of SLAM operation while retaining a desired level of information content (See Eade: Figs. 8 and 14-18, and [0159], “Present embodiments disclose various improvements to the front-end and to the back-end of a SLAM-based mobile platform navigation system. One will readily understand that the "front-end" refers to operations involved in generating landmarks, or recognizing landmarks in the graph, while "back-end" refers to operations concerning maintenance and upkeep of the SLAM graph. The division between "front-end" and "back-end" operations is merely for conceptual convenience and one will readily recognize that certain operations may occur across this artificial division. With regard to the front-end, present embodiments disclose a novel feature matching methodology wherein a global database is searched in conjunction with a local database of features. These embodiments are particularly discussed in relation to FIG. 8. 
Regarding claim 2, Birchfield, Yasir, and Eade teach all the features with respect to claim 1 as outlined above. Further, Birchfield teaches that a method according to claim 1 in which generation of the augmented graph further includes the step of inserting artificial loop closure edges into the graph between pairs of retained loop closures (See Birchfield: Fig. 10, and [0160], “The following definitions are to be considered in view of the glossary of terms provided above, as the glossary provides particular examples of the general meaning associated with the 
Regarding claim 3, Birchfield, Yasir, and Eade teach all the features with respect to claim 2 as outlined above. Further, Yasir teaches that a method according to claim 2 in which the artificial loop closures are created by selecting one or more pairs of nodes of the graph and calculating an edge to link the pair of nodes, each new edge representing a new loop closure (See Yasir: Section III “Our Proposal: the RRR Algorithm”, Fig. 1, and “Clustering: Our method starts by collecting topologically related loop closing hypotheses into clusters. Clusters represent sequences of loop closures that relate similar portions of trajectory. We use a simple 
Regarding claim 4, Birchfield, Yasir, and Eade teach all the features with respect to claim 3 as outlined above. Further, Birchfield teaches that a method according to claim 3 in which the artificial edges are calculated by determining a transformation that transforms the pose of a first node of the pair to a pose of second node of the pair (See Birchfield: Figs. 2-3, Equations 10-12, and [0043], “with x.sub.0≡[0 0 0].sup.T. In relative state space, changing one state affects the global pose of the nodes past it (and thus like incremental state space the changes propagate quickly), however (in contrast to incremental state space) the change in orientation is not lost. The parameters x′.sub.i, y′.sub.i and θ′.sub.i describe the relative transformation between the (i−1)th and ith poses, specifically the ith pose in the (i−1)th coordinate frame. Assuming a righthand coordinate system with positive angles describing counterclockwise rotation”).
Regarding claim 5, Birchfield, Yasir, and Eade teach all the features with respect to claim 1 as outlined above. Further, Eade teaches that a method according to claim 1 in which the consistency checks performed between pairs of nodes are spatial consistency checks (See Eade: Fig. 13, and [0200], “In some embodiments, the spatial density of landmark nodes may be automatically bounded by the visual front end (as existing landmarks will be recognized within a certain radius of poses), so that operation within a fixed spatial region implies a bounded number of landmark nodes. The pose nodes, on the other hand, represent past robot poses that are not directly useful in subsequent operation, except as a data structure for encoding 
Regarding claim 6, Birchfield, Yasir, and Eade teach all the features with respect to claim 1 as outlined above. Further, Birchfield teaches that a method according to claim 1 in which the estimated pose of the mobile device is determined relative to the initial pose of the device (See Birchfield: Fig. 5, and [0059], “For example, step 502 represents computing the relative states given the pose estimates in the initial sensor data (which is in global state space, for example). Step 504 computes the relative poses as described above”).
Regarding claim 7, Birchfield, Yasir, and Eade teach all the features with respect to claim 1 as outlined above. Further, Yasir teaches that a method according to claim 1, in which the loop closure is deleted from the graph if its confidence score is below a first level and retained if the confidence score is above the first level, and wherein optionally the first level is fixed or learned (See Yasir: Section III “Our Proposal: the RRR Algorithm”, Equations 7- 8, and “If the criterion in (7) is not met, the whole cluster is rejected. Constraints not meeting the criterion in (8) are removed from the cluster and the rest of the links are accepted as being individually consistent”).
Regarding claim 9, Birchfield, Yasir, and Eade teach all the features with respect to claim 1 as outlined above. Further, Eade teaches that a method according to claim 1, in which the loop closures are clustered into two groups using k-means clustering, and the loop closures in the group with the lower centre value are deleted from the graph (See Eade: Fig. 14, and 
Regarding claim 10, Birchfield, Yasir, and Eade teach all the features with respect to claim 7 as outlined above. Further, Eade teaches that a method according to claim 7 in which the loop closure is retained if it is in the group with the higher centre value (See Eade: Fig. 6, and [0154], “In one embodiment, where SIFT features are used, an example of a sample value for the predetermined number of features is about 10. Other suitable values will be readily determined by one of ordinary skill in the art. In one embodiment, the VSLAM system 600 can be configured to permit predetermined values to be user configurable. The process proceeds from the decision block 1012 to a state 1014 when enough features common to the images in the group have been identified”).
Regarding claim 11, Birchfield, Yasir, and Eade teach all the features with respect to claim 1 as outlined above. Further, Eade teaches that a method according to claim 1, in which a pair of loop closures is used to seed the generation of artificial loop closures (See Eade: [0105], “It will be understood that while the VS LAM system is generally described in the context of a robot, the VSLAM system can also be used in a variety of devices such that the robot pose can 
Regarding claim 12, Birchfield, Yasir, and Eade teach all the features with respect to claim 1 as outlined above. Further, Yasir teaches that the method of claim 1, in which the loop closures are clustered into two groups using k-means clustering, and the loop closures in the group with the lower centre value are deleted from the graph, wherein which a pair of loop closures is used to seed the generation of artificial loop closures if the confidence scores are 
Regarding claim 13, Birchfield, Yasir, and Eade teach all the features with respect to claim 1 as outlined above. Further, Eade teaches that a method according to claim 1 further comprising using the augmented graph to generate a model of the internals of a building (See Eade: Fig. 3, and [0005], “Mapping techniques relate to processes by which a robot builds a map of its surroundings. A robot that can autonomously build a map of its surroundings and can localize itself within the map can advantageously exhibit a relatively high degree of autonomy. Moreover, such a robot can advantageously adapt to changes in its surroundings. This process of building a map and using the generated map is known as Simultaneous Localization and Mapping (SLAM). It will be understood that while SLAM relates to the building of a map (mapping) and the use of the map (localizing), a process associated with localization and a process associated with mapping need not actually be performed simultaneously for a system to perform SLAM. For example, procedures can be performed in a multiplexed fashion. Rather, it is sufficient that a system is capable of both localization and mapping in order to perform SLAM. For example, a SLAM system can use the same data to both localize a vehicle, such as a mobile robot, or a smart phone, within a map and also to update the map”).
claim 14, Birchfield, Yasir, and Eade teach all the features with respect to claim 1 as outlined above. Further, Eade teaches that a method according to claim 1 further comprising using the augmented graph to allow a first device of the one or more mobile devices to localise itself with respect to the trajectories of the other mobile devices (See Eade: Fig. 3, and [0139], “In one embodiment, the subset of the map that is maintained in relatively fast memory such as RAM can at least temporarily correspond to a randomly selected subset of the plurality of landmarks from the map. In another embodiment, the subset of the map that is maintained in relatively fast memory can at least temporarily correspond to a subset that is selected such that the density of landmarks remaining in the subset is relatively uniformly distributed throughout the map. These techniques can advantageously be used, for example, to assist a mobile robot with relatively limited memory resources and/or computational resources to localize itself within one or more maps”).
Regarding claim 16, Birchfield, Yasir, and Eade teach all the features with respect to claim 1 as outlined above. Further, Birchfield teaches that a method according to claim 1 in which the device is arranged to be carried by a person, robot, or vehicle or to be a part of a vehicle or robot able to move itself (See Birchfield: Figs. 2-3, and [0028], “In general, the technology thus may be implemented by equipping a mobile robot 302 (or any similar vehicle) with sensors 304 and supporting components able to detect incremental motion and loop closure events. As the robot (or vehicle) traverses an environment, a graph representation is built in which the nodes are the poses of the robot along its trajectory, and optionally the poses of any landmarks that the robot encounters, and the motion data constraints are the edges. To this end, once the robot poses have been determined, a map of the environment can be 
Regarding claim 18, Birchfield, Yasir, and Eade teach all the features with respect to claim 1 as outlined above. Further, Birchfield, Yasir, and Eade teach that a machine-readable medium containing instructions which, when read by a processor, cause that processor to implement a method of constructing a model of the motor of a mobile device (See Birchfield: Fig. 3, and [0028], “In general, the technology thus may be implemented by equipping a mobile robot 302 (or any similar vehicle) with sensors 304 and supporting components able to detect incremental motion and loop closure events. As the robot (or vehicle) traverses an environment, a graph representation is built in which the nodes are the poses of the robot along its trajectory, and optionally the poses of any landmarks that the robot encounters, and the motion data constraints are the edges. To this end, once the robot poses have been determined, a map of the environment can be created by overlaying the sensor data obtained at the poses. The map may be output by processing the graph, e.g., via the component 328, for example, into a human-readable map or any other suitable format for output and/or storage (e.g., in some compressed form). For example, a robot may playback video of an environment as it is (or was) encountered in conjunction with a map, possibly including landmarks or the like, 
using a sensor of the device to obtain positional data providing an estimated pose of the mobile device (See Birchfield: Fig. 3, and [0024], “FIG. 3 is a block diagram generally showing example components that may be used one or more implementations to provide a relatively fast loop closure solution as described herein. A mobile robot 302 includes one or more sensors 304 by which pose data 306 may be collected and used by a mapping component 307. For example, the pose data 306 may be collected by a data collector 310 and maintained as a pose graph of vertices and edges in a suitable data store 312. The sensors 304 may include one or more odometers and/or cameras”);
generating an initial graph based upon the positional data from the sensor, nodes of which graph provide a series of possible poses of the device, and edges of which graph represent odometry and/or loop closure constraints (See Birchfield: Fig. 3, and [0024], “FIG. 3 is a block diagram generally showing example components that may be used one or more implementations to provide a relatively fast loop closure solution as described herein. A mobile robot 302 includes one or more sensors 304 by which pose data 306 may be collected and used by a mapping component 307. For example, the pose data 306 may be collected by a data collector 310 and maintained as a pose graph of vertices and edges in a suitable data store 312. The sensors 304 may include one or more odometers and/or cameras”);
processing the graph to estimate confidence scores for each loop closure by performing pairwise consistency tests (See Yasir: Section III “Our Proposal: the RRR algorithm”, Equation 8, and 2) Intra-cluster consistency, “Intra-Cluster Consistency: After clustering hypotheses                 
                    
                        
                            χ
                        
                        
                            α
                            .
                            d
                            l
                        
                        
                            2
                        
                    
                
             bound. The links inside the cluster that do not pass this test are removed from the cluster and are no longer considered in the optimization. Algorithm 1 describes the intra-cluster consistency. This procedure is carried out for each cluster and it can be performed as soon as a cluster is closed”) between each loop closure and a set of other loop closures (See Birchfield: Fig. 1, and [0021], “In simultaneous localization and mapping (SLAM) solutions, a general goal is to process the input mapped path data 104 into a more exact map 106. Described herein is a map corrector 108 (which is one implementation is a two-phase process) that iteratively adjusts the mapped path data such that the mapped path data moves closer and closer (until convergence or other stopping criterion is detected) based upon the loop closure point (or points) until the more exact map 106 is provided”; and Fig.3, and [0051], “As described herein, the use of non-stochastic gradient descent on a relative state space provides for quickly optimizing a pose graph. However, a more exact solution than the solution to which the non-stochastic gradient descent operation converges is often desirable. For a more exact solution, in one or more embodiments a second phase of an optimization process may be used. One such second phase is based upon a varied implementation of Gauss-Seidel that is optimized for a graph, e.g., performed by the graph variant component 324 of FIG. 3. This modified implementation finds more exact solutions and performs well given adequate initial conditions, (which may be provided as described above, e.g., by optimizing a pose graph via the use of non-stochastic gradient descent on a relative state space). Note that in the phase two optimization described herein, a global state space is used rather than a relative state space. This is based 
generating an augmented graph from the initial graph (See Birchfield: Fig. 3, and [0028], “The map may be output by processing the graph, e.g., via the component 328, for example, into a human-readable map or any other suitable format for output and/or storage (e.g., in some compressed form). For example, a robot may playback video of an environment as it is (or was) encountered in conjunction with a map, possibly including landmarks or the like, that shows a viewer where the robot currently is (or had been in space) at that time relative to the video images”; and Fig. 4, and [0063], “Returning to step 408, the pose graph has now been updated with the non-stochastic gradient descent in relative state space technology described herein. At this time, the updated pose graph may be output used as is, however as described herein, a more exact graph may be provided by the modified graph technology in global state space”) by,
retaining or deleting each loop closure based upon the confidence scores (See Eade: Fig. 14, and [0201], “FIG. 14 illustrates an example of the marginalization and reduction procedure. Graph 4800A represents an original graph comprising node n.sub.r selected for removal. As indicated in graph 4800B, the node n.sub.r and all its incident edges are marked for deletion as part of the marginalization process. New edges indicated by the dashed lines are introduced and the information from the edges marked for deletion is transferred to the new and previously existing edges connecting the nodes remaining. At graph 4800C, the central node has been removed together with its incident edges and the system reconstitutes the graph by introducing new edges to account for those deleted as part of the removal process”).
claim 19, Birchfield, Yasir, and Eade teach all the features with respect to claim 1 as outlined above. Further, Birchfield, Yasir, and Eade teach that a system comprising a processor arranged to perform the following steps (See Birchfield: Fig. 3, and [0028], “In general, the technology thus may be implemented by equipping a mobile robot 302 (or any similar vehicle) with sensors 304 and supporting components able to detect incremental motion and loop closure events. As the robot (or vehicle) traverses an environment, a graph representation is built in which the nodes are the poses of the robot along its trajectory, and optionally the poses of any landmarks that the robot encounters, and the motion data constraints are the edges. To this end, once the robot poses have been determined, a map of the environment can be created by overlaying the sensor data obtained at the poses. The map may be output by processing the graph, e.g., via the component 328, for example, into a human-readable map or any other suitable format for output and/or storage (e.g., in some compressed form). For example, a robot may playback video of an environment as it is (or was) encountered in conjunction with a map, possibly including landmarks or the like, that shows a viewer where the robot currently is (or had been in space) at that time relative to the video images”):
obtain an initial graph based upon positional data from a sensor of a mobile device (See Birchfield: Fig. 3, and [0024], “FIG. 3 is a block diagram generally showing example components that may be used one or more implementations to provide a relatively fast loop closure solution as described herein. A mobile robot 302 includes one or more sensors 304 by which pose data 306 may be collected and used by a mapping component 307. For example, the pose data 306 may be collected by a data collector 310 and maintained as a pose graph of vertices 
process the graph to estimate confidence scores for each loop closure by performing pairwise consistency tests (See Yasir: Section III “Our Proposal: the RRR algorithm”, Equation 8, and 2) Intra-cluster consistency, “Intra-Cluster Consistency: After clustering hypotheses together, the next step is to compute the internal consistency for each cluster. This involves optimizing the pose graph with respect to just this single cluster and checking which links satisfy the -                
                    
                        
                            χ
                        
                        
                            α
                            .
                            d
                            l
                        
                        
                            2
                        
                    
                
             bound. The links inside the cluster that do not pass this test are removed from the cluster and are no longer considered in the optimization. Algorithm 1 describes the intra-cluster consistency. This procedure is carried out for each cluster and it can be performed as soon as a cluster is closed”) between each loop closure and a set of other loop closures (See Birchfield: Fig. 1, and [0021], “In simultaneous localization and mapping (SLAM) solutions, a general goal is to process the input mapped path data 104 into a more exact map 106. Described herein is a map corrector 108 (which is one implementation is a two-phase process) that iteratively adjusts 
generate an augmented graph from the initial graph (See Birchfield: Fig. 3, and [0028], “The map may be output by processing the graph, e.g., via the component 328, for example, into a human-readable map or any other suitable format for output and/or storage (e.g., in some compressed form). For example, a robot may playback video of an environment as it is (or was) encountered in conjunction with a map, possibly including landmarks or the like, that shows a viewer where the robot currently is (or had been in space) at that time relative to the video images”; and Fig. 4, and [0063], “Returning to step 408, the pose graph has now been 
Regarding claim 20, Birchfield, Yasir, and Eade teach all the features with respect to claim 19 as outlined above. Further, Birchfield teaches that the system of claim 19, wherein the processor is further arranged to insert artificial loop closures into the graph between pairs of retained loop closures (See Birchfield: Fig. 10, and [0160], “The following definitions are to be considered in view of the glossary of terms provided above, as the glossary provides particular examples of the general meaning associated with the following terms. In the present disclosure, a "mobile system" is a broad term and is to be given its ordinary and customary meaning to a person of ordinary skill in the art (i.e., it is not to be limited to a special or customized meaning) and includes, without limitation, any electronic system which may be moved, such as a robot, handheld electronic device, accessory to a vehicle and the like. Such a system may move under 
Regarding claim 21, Birchfield, Yasir, and Eade teach all the features with respect to claim 20 as outlined above. Further, Eade teaches that the system of claim 20, wherein the processor is further arranged to identify a subset of the retained loop closures based on the confidence scores, and to use only loop closures in the subset of the retained loop closures to seed artificial loop closures (See Eade: [0105], “It will be understood that while the VS LAM system is generally described in the context of a robot, the VSLAM system can also be used in a variety of devices such that the robot pose can also correspond to a device pose. The orientation (.theta.) of the robot as it observes the physical landmark and creates the landmark in the database is indicated with an arrow. In one embodiment, the initial estimate of the pose of the "landmark" that is referenced in the global reference frame corresponds to the pose of the robot when creating the landmark”). 
claim 22, Birchfield, Yasir, and Eade teach all the features with respect to claim 19 as outlined above. Further, Eade teaches that the system of claim 19, further comprising: 
the mobile device, wherein the mobile device comprises, or has mounted thereon, the sensor which is arranged to provide the positional data, and the mobile device is a mobile telephone, smart watch, inertial measurement unit (IMU), or smart camera (See Eade: Fig. 3, and [0096], “The VSLAM techniques disclosed herein can advantageously be applied to autonomous robots and to non-autonomous robots. For example, the VSLAM techniques can be used with a manually-driven vehicle, such as a remotely-controlled vehicle for bomb detection or other mobile electronic device. For example, the VSLAM techniques can be advantageously used in a remote-control application to assist an operator to navigate around an environment. In one embodiment, a vehicle can include various operational modes, such as a mode for manual control of the vehicle and another mode for an autonomous control of the vehicle. For example, the vehicle can be manually-driven during an initial mapping stage, and then later, the vehicle can be configured for autonomous control. In another embodiment, the VSLAM techniques can be used by a scout to create a map of the region. The scout can correspond to, for example, a person or another animal, such as a dog or a rat. The VSLAM used by the scout can be coupled to a video camera carried by the scout to observe the environment and to a dead reckoning device, such as an odometer, a pedometer, a GPS sensor, an inertial sensor, and the like, to measure displacement. The map generated by the scout can be stored and later used again by the scout or by another entity, such as by an autonomous robot. It will be understood that between the generation of the map by the scout and the use of the map by 
Regarding claim 23, Birchfield, Yasir, and Eade teach all the features with respect to claim 19 as outlined above. Further, Eade teaches that a system of claim 19, wherein the system is provided by the mobile device, wherein the mobile device comprises, or has mounted thereon, the sensor which is arranged to provide the positional data and the processor (See Eade: Fig. 3, and [0097], “Robots can be specified in a variety of configurations. A robot configuration typically includes at least one dead reckoning sensor and at least one video sensor. Another name for dead reckoning is "ded" reckoning or deduced reckoning. An example of a dead reckoning sensor is a wheel odometer, where a sensor, such as an optical wheel encoder, measures the rotation of a wheel. The rotation of wheels can indicate distance traveled, and a difference in the rotation of wheels can indicate changes in heading. With dead reckoning, the robot can compute course and distance traveled from a previous position and orientation (pose) and use this information to estimate a current position and orientation (pose). While relatively accurate over relatively short distances, dead reckoning sensing is prone 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GORDON G LIU/             Primary Examiner, Art Unit 2612